Case 1:19-ev-63263-DLE DBecument 29% Filed 07/26/21 Page 4 of 3

KIRKLAND & ELLIS LLP

AND AFFILIATED PARTNERSHIPS

601 Lexington Avenue
New York, NY 10022

Aaron Marks, P.C. United States
To Call Writer Directly: Facsimile:
+1 212 446 4856 +1 242 446 4800 +1 242 446 4900

aaron.marks@kirkland.com
www. kirkland.com

July 16, 2021

VIA ECF

Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

Re:  YransPerfect Global, Inc. v. Lionbridge Technologies, Inc., et al.,
Case No. 1:19-cv-3283-DLC
Dear Judge Cote:

Defendants respectfully request authorization to file under seal Exhibits 61, 63-193, 196,
198, 201-204, 222--438, 444-449, 451-454, and 455-458 and file in redacted form Exhibits 197,
199-200, 205-221, and 439-443 attached to the Declaration of Aaron Marks in Support of
Defendants’ Motion for Summary Judgment.

Exhibits 187-193, 196, 198, 202, 204, 222-296, 436-437, 444-449, and 451-454 are
confidential email chains and documents, which extensively discuss: (1) Lionbridge’s confidential
business and marketing strategy documents, including documents concerning current or potential
customers, revenue, pricing information, and sales strategies; (2) H.1.G.’s confidential business
strategy documents, including its methods for evaluating its investments; and (3) confidential
communications and documents shared between Defendants and their advisors that reflect the
information from (2) and (3). These exhibits were produced by Defendants and contain and reflect
information designated Confidential or Highly Confidential by Defendants under the Court’s June
3, 2020 Order Regarding Confidential Discovery Material (ECF No. 78) (the “Confidentiality
Order”). The public disclosure of these documents would cause Defendants financial harm that
outweighs any presumption of public access.

This Court routinely permits the filing of such documents under seal. Kewazinga Corp. v.
Microsoft Corp., 2021 WL 1222122, at *6 (S.D.N.Y. Mar. 31, 2021) (holding documents may be
filed under seal when they include “confidential research and development information, marketing
plans, revenue information, pricing information, and the like”); Leuis Vuitton Malletier S.A. v.
Sunny Merchandise Corp., 97 F. Supp. 485, 511 (S.D.N_Y. 2015) (finding financial records for
private or wholly-owned companies implicate “legitimate privacy interests” that weigh against
disclosure); GoSMiLE, Inc. v. Dr. Johnathan Levine, D.MLD. P.C., 769 F. Supp. 2d 630, 649-50

Beijing Boston Ghicago Dallas HongKeng Houston London Los Angeles Munich PaloAlto Paris San Francisco Shanghai Washington, D.C.

 
Ease 1:19-6y-03283-DLE Decsument 29% Filed 07/36/21 Page 2 67 8

KIRKLAND & ELLIS LLP

Hon. Denise L. Cote
July 16, 2021
Page 2

(S.D.N.Y. 2011) (granting motion to seal “highly proprietary material concerning the defendants’
marketing strategies, product development, costs and budgeting”); Encyclopedia Brown Prods.,
Ltd. v. Home Box Office, inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998) (finding business
information “may provide valuable insights into a company’s current business practices” and
granting motion to seal).

Exhibits 61, 63-186, 201, 203, 411-435, and 458 are documents that were produced in this
case by TransPerfect and designated Confidential or Highly Confidential by TransPerfect under
the Confidentiality Order. Exhibits 60 and 194 were produced by TransPerfect and were not

‘designated under the Confidentiality Order, but Defendants request these Exhibits be filed under
seal as they reflect information and descriptions of documents that TransPerfect has previously
designated as Confidential or Highly Confidential.

Exhibits 297-410 and 455-457 are documents that were produced in this case by third
parties in response to subpoenas and designated Confidential or Highly Confidential by those third
parties under the Confidentiality Order.

Exhibits 205-221, and 440-443 are excerpts of deposition testimony from depositions of
party and third party witnesses in this case, portions of which have been designated Confidential
or Highly Confidential by Defendants, TransPerfect, or third parties under the Confidentiality
Order. Defendants request these Exhibits be filed in redacted form pursuant to Rule 8(B) of Your
Honor’s Individual Practices In Civil Cases.’

Exhibits 197, 199-200, and 438-439 are expert reports from experts disclosed by
TransPerfect and Defendants in this case, portions or the entirety of which have been designated
Confidential or Highly Confidential by Defendants and TransPerfect under the Confidentiality
Order. Defendants request Exhibits 197, 199-200, and 439 be filed in redacted form pursuant to
Rule 8(B) of Your Honor’s Individual Practices In Civil Cases.

In order to summarize the undisputed facts in support of its motion, Defendants must
reference these documents. Pursuant to the Stipulation and Order Re: Summary Judgment
Schedule (ECF No. 192), we have filed under seal Defendants’ Memorandum of Law in Support
of Summary Judgment; Rule 56.1 Statement of Undisputed Material Facts in Support of
Defendants’ Motion for Summary Judgment; Affidavits of John Fennelly Richard Tobin, and
Aaron Tolson in Support of Defendants’ Motion for Summary Judgment; and Declaration of Aaron

 

1 Exhibit 211 contain excerpts of deposition testimony from an expert witness, which has not yet been designated
under the Confidentiality Order as the deadline for designations has not yet passed. Pursuant to Section 17 of
the Confidentiality Order, this Exhibit should be treated as Highly Confidential until such time.

 
Case 1:49-ey-08283-BLE Deeument 22% Filed 67/36/21 Page 3 ef 3

KIRKLAND & ELLIS LLP

Hon. Denise L. Cote
July 16, 2021
Page 3

H. Marks in Support of Defendants’ Motion for Summary Judgment. Pursuant to Your Honox’s
Individual Practices, we have enclosed full, unredacted versions of the Exhibits.

We thank the Court for its consideration of this request.
Respectfully submitted,
/s/ Aaron Marks

Aaron Marks, P.C.

ce: All Counsel of Record (via ECF)

brewed.
af. 0/2

 
